DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/13/2022. 
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 10, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein the focus driving control circuitry is configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance and in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, perform subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the driving control determination threshold and in a case in which the evaluation value in accordance with the sharpness of the subject image calculated by extracting the high frequency component from the image signal is equal to or greater than the second driving control determination threshold, set the ranging area to a speed priority ranging size at a time of speed priority driving which is a first region size that is set in advance in a case in which the defocus amount is greater than a ranging area determination threshold that is set in advance, and set the ranging area to a subject priority ranging size which is a second region size different from the first region size at a time of the speed priority driving in a case in which the defocus amount is equal to or less than the ranging area determination threshold.”
	Claims 11-17 depend on, and further limit, independent claim 10. Therefore, claims 11-17 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698     

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698